                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.1 Page 1 of 21



                                  1    Thiago Coelho, SBN 324715
                                       thiago@wilshirelawfirm.com
                                  2    Jasmine Behroozan, SBN 325761
                                  3    jasmine@wilshirelawfirm.com
                                       WILSHIRE LAW FIRM
                                  4    3055 Wilshire Blvd., 12th Floor
                                  5    Los Angeles, California 90010
                                       Telephone: (213) 381-9988
                                  6    Facsimile: (213) 381-9989
                                  7
                                       Attorney for Plaintiff and Proposed Class
                                  8
                                  9                         UNITED STATES DISTRICT COURT

                                 10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                 11
                                 12    FREEMAN RAY DAVIS,                        CASE NO.: '20CV2221 AJB MSB
                                       individually and on behalf of all
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    others similarly situated,
                                                                                        CLASS ACTION COMPLAINT
                                 14                        Plaintiff,                1. VIOLATIONS OF THE
                                 15          v.                                         AMERICANS WITH
                                                                                        DISABILITIES ACT OF 1990, 42
                                 16    BLOOMIN’ BRANDS, INC d/b/a                       U.S.C. §12181
                                 17    OUTBACK STEAKHOUSE OF                         2. VIOLATIONS OF THE UNRUH
                                       FLORIDA, LLC, a Florida limited                  CIVIL RIGHTS ACT
                                 18    liability company; and DOES 1 to 10,             DEMAND FOR JURY TRIAL
                                 19    inclusive,
                                 20                        Defendants.
                                 21
                                 22          Plaintiff Freeman Ray Davis (“Plaintiff”), individually and on behalf of all
                                 23    others similarly situated, brings this action based upon personal knowledge as to
                                 24    himself and his own acts, and as to all other matters upon information and belief,
                                 25    based upon, inter alia, the investigations of his attorneys.
                                 26    //
                                 27
                                       //
                                 28
                                                                                 1
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.2 Page 2 of 21



                                  1                               NATURE OF THE ACTION
                                  2          1.     Plaintiff is a visually-impaired and legally blind person who requires
                                  3    screen-reading software to read website content using his computer. Plaintiff uses
                                  4    the terms “blind” or “visually-impaired” to refer to all people with visual
                                  5    impairments who meet the legal definition of blindness in that they have a visual
                                  6    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  7    meet this definition have limited vision. Others have no vision.
                                  8          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  9    (hereafter “Class Members”), brings this Class Action to secure redress against
                                 10    Bloomin’ Brands, Inc d/b/a Outback Steakhouse of Florida, LLC, (“Defendant”),
                                 11    and DOES 1-10, for its failure to design, construct, maintain, and operate its website
                                 12    to be fully and equally accessible to and independently usable by Plaintiff and other
3055 Wilshire Blvd, 12th Floor




                                       blind or visually-impaired people. Defendant’s denial of full and equal access to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14    its website, and therefore denial of its products and services offered thereby and in
                                 15    conjunction with its physical locations, is a violation of Plaintiff’s rights under the
                                 16    Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act
                                 17    (“UCRA”).
                                 18          3.     Because     Defendant’s    website,    https://www.outback.com/      (the
                                 19    “Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 20    visually-impaired consumers, resulting in violation of the ADA, Plaintiff seeks a
                                 21    permanent injunction to cause a change in Defendant’s corporate policies, practices,
                                 22    and procedures so that Defendant’s website will become and remain accessible to
                                 23    blind and visually-impaired consumers.
                                 24                                      THE PARTIES
                                 25          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 26    California, County of San Diego. Plaintiff is legally blind, visually-impaired
                                 27    handicapped person, and member of a protected class of individuals under the ADA,
                                 28
                                                                                  2
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.3 Page 3 of 21



                                  1    pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA
                                  2    set forth at 28 CFR §§ 36.101 et seq.
                                  3          5.     Defendant is a Florida limited liability company, with its headquarters
                                  4    in Tampa, Florida. Defendant’s servers for the website are in the United States.
                                  5    Defendant conducts a large amount of its business in California and the United
                                  6    States as a whole.        Defendant’s restaurants constitute a place of public
                                  7    accommodation. Defendant’s restaurants provide to the public important goods and
                                  8    services. Defendant’s website provides consumers with access to information about
                                  9    the restaurant’s unbeatable steak cuts complimented by delicious choices of
                                 10    chicken, ribs, seafood, and pasta at a price for everyone. Consumers can further
                                 11    access information about the Australian-inspired restaurant’s menu, options for
                                 12    ordering online, rewards programs, specials, cocktail and bar menu, gift cards, and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    how to find a location.
                                 14          6.     Plaintiff is unaware of the true names, identities, and capacities of
                                 15    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 16    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 17    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 18    Defendant sued herein as a DOE is legally responsible in some manner for the
                                 19    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 20    proximately caused injuries and damages to Plaintiff as set forth below.
                                 21          7.     Defendant’s restaurants are public accommodations within the
                                 22    definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 23          8.     The Website, https://www.outback.com/, is a service, privilege, or
                                 24    advantage of Defendant’s services and locations.
                                 25                              JURISDICTION AND VENUE
                                 26          9.     This Court has subject matter jurisdiction over the state law claims
                                 27    alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 28    §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                                                                3
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.4 Page 4 of 21



                                  1    million, exclusive of interest and costs; and (b) some of the class members are
                                  2    citizens of a state (California), which is different from the state of citizenship of
                                  3    Defendant (Florida).
                                  4          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                  5    has been and is committing the acts or omissions alleged herein in the Southern
                                  6    District of California that caused injury, and violated rights prescribed by the ADA
                                  7    and UCRA, to Plaintiff and to other blind and other visually impaired-consumers.
                                  8    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  9    in the Southern District of California. Specifically, on several separate occasions,
                                 10    Plaintiff has been denied the full use and enjoyment of the facilities and services of
                                 11    Defendant’s website in San Diego County. The access barriers Plaintiff has
                                 12    encountered on Defendant’s website have caused a denial of Plaintiff’s full and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    equal access multiple times in the past and now deter Plaintiff on a regular basis
                                 14    from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                 15    encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 16    enjoyment of services offered at Defendant’s restaurants.
                                 17          11.    This Court also has subject-matter jurisdiction over this action
                                 18    pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 19    under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 20          12.    This Court has personal jurisdiction over Defendant because it
                                 21    conducts and continues to conduct a substantial and significant amount of business
                                 22    in the State of California, County of San Diego, and because Defendant's offending
                                 23    website is available across California.
                                 24          13.    Venue is proper in the Southern District of California pursuant to 28
                                 25    U.S.C. §1391 because Plaintiff resides in this District, Defendant conducts and
                                 26    continues to conduct a substantial and significant amount of business in this District,
                                 27    Defendant is subject to personal jurisdiction in this District, and a substantial
                                 28    portion of the conduct complained of herein occurred in this District.
                                                                                  4
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.5 Page 5 of 21



                                  1          14.    Defendant owns, operates, and maintains restaurants locations in the
                                  2    State of California. Defendant’s restaurants offer services to the public. Defendant
                                  3    also offers services to the public through the Website. Defendant’s restaurant
                                  4    locations and website are integrated and is a public accommodation pursuant to 42
                                  5    U.S.C. § 12181(7).
                                  6      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  7          15.    The Internet has become a significant source of information, a portal,
                                  8    and a tool for conducting business, doing everyday activities such as shopping,
                                  9    learning, banking, researching, as well as many other activities for sighted, blind
                                 10    and visually-impaired persons alike.
                                 11          16.    In today's tech-savvy world, blind and visually-impaired people have
                                 12    the ability to access websites using keyboards in conjunction with screen access
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    software that vocalizes the visual information found on a computer screen. This
                                 14    technology is known as screen-reading software.        Screen-reading software is
                                 15    currently the only method a blind or visually-impaired person may independently
                                 16    access the internet. Unless websites are designed to be read by screen-reading
                                 17    software, blind and visually-impaired persons are unable to fully access websites,
                                 18    and the information, products, and services contained thereon.
                                 19          17.    Blind and visually-impaired users of Windows operating system-
                                 20    enabled computers and devices have several screen-reading software programs
                                 21    available to them. Some of these programs are available for purchase and other
                                 22    programs are available without the user having to purchase the program separately.
                                 23    Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 24    popular, separately purchased and downloaded screen-reading software program
                                 25    available for a Windows computer.
                                 26          18.    For screen-reading software to function, the information on a website
                                 27    must be capable of being rendered into text. If the website content is not capable
                                 28
                                                                                5
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.6 Page 6 of 21



                                  1    of being rendered into text, the blind or visually-impaired user is unable to access
                                  2    the same content available to sighted users.
                                  3          19.    The international website standards organization, the World Wide
                                  4    Web Consortium, known throughout the world as W3C, has published Success
                                  5    Criteria for version 2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"
                                  6    hereinafter). WCAG 2.0 are well-established guidelines for making websites
                                  7    accessible to blind and visually-impaired people. These guidelines are adopted,
                                  8    implemented, and followed by most large business entities who want to ensure their
                                  9    websites are accessible to users of screen-reading software programs. Though
                                 10    WCAG 2.0 has not been formally adopted as the standard for making websites
                                 11    accessible, it is one of, if not the most, valuable resource for companies to operate,
                                 12    maintain, and provide a website that is accessible under the ADA to the public.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          20.    Within this context, the Ninth Circuit has recognized the viability of
                                 14    ADA claims against commercial website owners/operators with regard to the
                                 15    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 16    55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 17    numerous courts that already recognized such application.
                                 18          21.    Each of Defendant’s violations of the Americans with Disabilities Act
                                 19    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 20    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 21    Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 22          22.    Further, Defendant’s actions and inactions denied Plaintiff full and
                                 23    equal access to their accommodations, facilities, and services.        A substantial
                                 24    motivating reason for Defendant to deny Plaintiff access was the perception of
                                 25    Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 26    substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 27    to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 28
                                                                                 6
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.7 Page 7 of 21



                                  1    in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                  2    § 51.
                                  3            23.   Inaccessible or otherwise non-compliant websites pose significant
                                  4    access barriers to blind and visually-impaired persons.              Common barriers
                                  5    encountered by blind and visually impaired persons include, but are not limited to,
                                  6    the following:
                                  7                  a. A text equivalent for every non-text element is not provided;
                                  8                  b. Title frames with text are not provided for identification and
                                  9                     navigation;
                                 10                  c. Equivalent text is not provided when using scripts;
                                 11                  d. Forms with the same information and functionality as for sighted
                                 12                     persons are not provided;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                  e. Information about the meaning and structure of content is not
                                 14                     conveyed by more than the visual presentation of content;
                                 15                  f. Text cannot be resized without assistive technology up to 200
                                 16                     percent without loss of content or functionality;
                                 17                  g. If the content enforces a time limit, the user is not able to extend,
                                 18                     adjust or disable it;
                                 19                  h. Web pages do not have titles that describe the topic or purpose;
                                 20                  i. The purpose of each link cannot be determined from the link text
                                 21                     alone or from the link text and its programmatically determined link
                                 22                     context;
                                 23                  j. One or more keyboard operable user interface lacks a mode of
                                 24                     operation where the keyboard focus indicator is discernible;
                                 25                  k. The default human language of each web page cannot be
                                 26                     programmatically determined;
                                 27                  l. When a component receives focus, it may initiate a change in
                                 28                     context;
                                                                                 7
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.8 Page 8 of 21



                                  1                   m. Changing the setting of a user interface component may
                                  2                      automatically cause a change of context where the user has not been
                                  3                      advised before using the component;
                                  4                   n. Labels or instructions are not provided when content requires user
                                  5                      input;
                                  6                   o. In content which is implemented by using markup languages,
                                  7                      elements do not have complete start and end tags, elements are not
                                  8                      nested according to their specifications, elements may contain
                                  9                      duplicate attributes and/or any IDs are not unique;
                                 10                   p. Inaccessible Portable Document Format (PDFs); and
                                 11                   q. The name and role of all User Interface elements cannot be
                                 12                      programmatically determined; items that can be set by the user
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                      cannot be programmatically set; and/or notification of changes to
                                 14                      these items is not available to user agents, including assistive
                                 15                      technology.
                                 16                                FACTUAL BACKGROUND
                                 17          24.      Defendant offers the https://www.outback.com/ website, to the public.
                                 18    The website offers features which should allow all consumers to access the services
                                 19    which Defendant offers in connection with its physical locations. The services
                                 20    offered by Defendant include, but are not limited to the following, signature
                                 21    cocktails, aussie-tizers, soups, side salads, entrée salads, aussie patty platters,
                                 22    starters, signature steaks, steak mates, entrées, outback favorites, forkless features,
                                 23    signature potatoes, classic sides, desserts, and the joey menu. Consumers can also
                                 24    view nutritional information, contact information, career opportunities, and to-go
                                 25    information.
                                 26          25.      Based on information and belief, it is Defendant's policy and practice
                                 27    to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                 28    users, access to Defendant’s website, and to therefore specifically deny the services
                                                                                  8
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.9 Page 9 of 21



                                  1    that are offered and integrated with Defendant’s restaurants. Due to Defendant's
                                  2    failure and refusal to remove access barriers on its website, Plaintiff and other
                                  3    visually-impaired persons have been and are still being denied equal and full access
                                  4    to Defendant’s restaurants, menu information, and additional services offered to the
                                  5    public through Defendant’s Website.
                                  6    Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny
                                  7                          Plaintiff and Class Members’ Access
                                  8          26.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                  9    use a computer without the assistance of screen-reading software. However,
                                 10    Plaintiff is a proficient user of the JAWS screen-reader as well as Mac’s VoiceOver
                                 11    and use it to access the internet. Plaintiff has visited https://www.outback.com/ on
                                 12    several separate occasions using the JAWS and/or VoiceOver screen-readers.
3055 Wilshire Blvd, 12th Floor




                                                    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          27.
                                 14    encountered multiple access barriers which denied Plaintiff full and equal access to
                                 15    the facilities and services offered to the public and made available to the public on
                                 16    Defendant’s website and its prior iterations. Due to the widespread access barriers
                                 17    Plaintiff and Class Members encountered on Defendant’s website, Plaintiff and
                                 18    Class Members have been deterred, on a regular basis, from accessing Defendant’s
                                 19    website. Similarly, the access barriers Plaintiff has encountered on Defendant’s
                                 20    website has deterred Plaintiff and Class Members from visiting Defendant’s
                                 21    physical locations.
                                 22          28.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 23    Members encountered multiple accessibility barriers for blind or visually-impaired
                                 24    people that include, but are not limited to, the following:
                                 25                 a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 26                    is invisible code embedded beneath a graphic or image on a website
                                 27                    that is read to a user by a screen-reader. For graphics or images to
                                 28                    be fully accessible for screen-reader users, it requires that alt-text
                                                                                 9
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.10 Page 10 of 21



                                  1                    be coded with each graphic or image so that screen-reading
                                  2                    software can speak the alt-text to describe the graphic or image
                                  3                    where a sighted user would just see the graphic or image. Alt-text
                                  4                    does not change the visual presentation, but instead a text box
                                  5                    shows when the cursor hovers over the graphic or image. The lack
                                  6                    of alt-text on graphics and images prevents screen-readers from
                                  7                    accurately vocalizing a description of the image or graphic. As a
                                  8                    result, Plaintiff and Class Members who are blind and visually-
                                  9                    impaired customers are unable to view information about the
                                 10                    restaurant’s unbeatable steak cuts complimented by delicious
                                 11                    choices of chicken, ribs, seafood, and pasta at a price for everyone.
                                 12                    Consumers are further unable to access information about the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                    restaurant menu, rewards programs, specials, cocktail and bar
                                 14                    menu, gift cards, how to find a location, or place an order online;
                                 15                 b. Empty Links that contain No Text causing the function or purpose
                                 16                    of the link to not be presented to the user. This can introduce
                                 17                    confusion for keyboard and screen-reader users;
                                 18                 c. Redundant Links where adjacent links go to the same URL address
                                 19                    which results in additional navigation and repetition for keyboard
                                 20                    and screen-reader users; and
                                 21                 d. Linked Images missing alt-text, which causes problems if an image
                                 22                    within a link does not contain any descriptive text and that image
                                 23                    does not have alt-text. A screen reader then has no content to
                                 24                    present the user as to the function of the link, including information
                                 25                    or links for and contained in PDFs.
                                 26           29.   Recently in 2020, Plaintiff attempted to do business with Defendant
                                 27     on Defendant’s website.    Plaintiff has visited prior iterations of the website,
                                 28     https://www.outback.com/, and also encountered barriers to access on Defendant’s
                                                                                10
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.11 Page 11 of 21



                                  1     website.
                                  2           30.    Despite past and recent attempts to do business with Defendant on its
                                  3     website, the numerous access barriers contained on the website and encountered by
                                  4     Plaintiff have denied Plaintiff full and equal access to Defendant’s website.
                                  5     Plaintiff and Class Members, as a result of the barriers on Defendant’s website
                                  6     continue to be deterred on a regular basis from accessing Defendant’s website.
                                  7     Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                  8     been deterred and impeded from the full and equal enjoyment of services offered at
                                  9     Defendant’s restaurants.
                                 10                        Defendant Must Remove Barriers to Its Website
                                 11           31.    Due to the inaccessibility of the Defendant’s website, blind and
                                 12     visually-impaired customers such as the Plaintiff, who need screen-readers, cannot
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     fully and equally use or enjoy the facilities and services the Defendant offers to the
                                 14     public on its website. The access barriers the Plaintiff encountered have caused a
                                 15     denial of Plaintiff’s full and equal access in the past and now deter Plaintiff on a
                                 16     regular basis from accessing the website.
                                 17           32.    These access barriers on Defendant’s website have deterred Plaintiff
                                 18     from visiting Defendant’s physical locations and enjoying it equal to sighted
                                 19     individuals because: Plaintiff was unable to find the locations and hours of
                                 20     operation of Defendant’s restaurants on its website preventing Plaintiff from
                                 21     visiting the locations. Plaintiff and Class Members intend to visit the Defendant’s
                                 22     restaurants in the near future if Plaintiff and Class Members could access
                                 23     Defendant’s website.
                                 24           33.    If the website was equally accessible to all, Plaintiff and Class
                                 25     Members could independently navigate the website and complete a desired
                                 26     transaction, as sighted individuals do.
                                 27           34.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 28     knowledge of the access barriers that make these services inaccessible and
                                                                                  11
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.12 Page 12 of 21



                                  1     independently unusable by blind and visually-impaired people.
                                  2           35.    Because simple compliance with WCAG 2.0/WCAG 2.1 would
                                  3     provide Plaintiff and Class Members, who are visually-impaired consumers, with
                                  4     equal access to the website, Plaintiff and Class Members allege that Defendant
                                  5     engaged in acts of intentional discrimination, including, but not limited to, the
                                  6     following policies or practices: constructing and maintaining a website that is
                                  7     inaccessible to visually-impaired individuals, including Plaintiff and Class
                                  8     Members; failing to construct and maintain a website that is sufficiently intuitive so
                                  9     as to be equally accessible to visually-impaired individuals, including Plaintiff and
                                 10     Class Members; and failing to take actions to correct these access barriers in the
                                 11     face of substantial harm and discrimination to blind and visually-impaired
                                 12     consumers, such as Plaintiff and Class Members, as a member of a protected class.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           36.    The Defendant uses standards, criteria, or methods of administration
                                 14     that have the effect of discriminating or perpetuating the discrimination against
                                 15     others, as alleged herein.
                                 16           37.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 17     seeks in this action. In relevant part, the ADA requires:
                                 18           In the case of violations of … this title, injunctive relief shall include
                                              an order to alter facilities to make such facilities readily accessible to
                                 19
                                              and usable by individuals with disabilities …. Where appropriate,
                                 20           injunctive relief shall also include requiring the … modification of a
                                              policy …. 42 U.S.C. § 12188(a)(2).
                                 21
                                 22           38.    Because Defendant’s website has never been equally accessible and
                                 23     because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 24     the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 25     U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                 26     retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 27     with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s website. The website must
                                 28     be accessible for individuals with disabilities who use desktop computers, laptops,
                                                                                  12
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.13 Page 13 of 21



                                  1     tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                  2     injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                  3     Defendant’s employees and agents who develop the website on accessibility
                                  4     compliance under the WCAG 2.0/WCAG 2.1 guidelines; regularly check the
                                  5     accessibility of the website under the WCAG 2.0/WCAG 2.1 guidelines; regularly
                                  6     test user accessibility by blind or vision-impaired persons to ensure that the
                                  7     Defendant’s website complies under the WCAG 2.0/WCAG 2.1 guidelines; and
                                  8     develop an accessibility policy that is clearly disclosed on the Defendant’s website.
                                  9     The above provides contact information for users to report accessibility-related
                                 10     problems and require that any third-party vendors who participate on the
                                 11     Defendant’s website to be fully accessible to the disabled by conforming with
                                 12     WCAG 2.0/WCAG 2.1.
3055 Wilshire Blvd, 12th Floor




                                                        If Defendant’s website were accessible, Plaintiff and Class Members
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               39.
                                 14     could independently access information about the restaurants locations and services
                                 15     offered, and services available for purchase.
                                 16               40.   Although Defendant may currently have centralized policies regarding
                                 17     maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 18     reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 19     and independently usable by, blind and other visually-impaired consumers.
                                 20               41.   Defendant has, upon information and belief, invested substantial sums
                                 21     in developing and maintaining Defendant’s website and Defendant has generated
                                 22     significant revenue from Defendant’s website. These amounts are far greater than
                                 23     the associated cost of making Defendant’s website equally accessible to visually
                                 24     impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 25     website, https://www.outback.com/, and also encountered such barriers.
                                 26               42.   Without injunctive relief, Plaintiff and Class Members will continue to
                                 27     be unable to independently use Defendant’s website resulting in a violation of their
                                 28     rights.
                                                                                    13
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.14 Page 14 of 21



                                  1                            CLASS ACTION ALLEGATIONS
                                  2           43.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                  3     to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the
                                  4     Nationwide class is initially defined as follows:
                                  5           all legally blind individuals who have attempted to access Defendant’s
                                              website by the use of a screen reading software during the applicable
                                  6
                                              limitations period up to and including final judgment in this action.
                                  7           44.    The California class is initially defined as follows:
                                  8           all legally blind individuals in the State of California who have
                                  9           attempted to access Defendant’s website by the use of a screen reading
                                              software during the applicable limitations period up to and including
                                 10           final judgment in this action.
                                 11
                                              45.    Excluded from each of the above Classes is Defendant, including any
                                 12
                                        entity in which Defendant has a controlling interest, is a parent or subsidiary, or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                        which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 14
                                        representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 15
                                        excluded are the judge and the court personnel in this case and any members of their
                                 16
                                        immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 17
                                        discovery and further investigation reveal that the Classes should be expanded or
                                 18
                                        otherwise modified.
                                 19
                                              46.    Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and
                                 20
                                        may properly be maintained as a class action against Defendant under Rules
                                 21
                                        23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 22
                                        number and identities of other Class Members are unknown to Plaintiff at this time,
                                 23
                                        Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 24
                                        in the Class. Based on the number of customers who have visited Defendant’s
                                 25
                                        California restaurants, it is estimated that the Class is composed of more than 10,000
                                 26
                                        persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 27
                                        is estimated that each subclass would have thousands of Members. The Members
                                 28
                                                                                  14
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.15 Page 15 of 21



                                  1     of the Class are so numerous that joinder of all Members is impracticable and the
                                  2     disposition of their claims in a class action rather than in individual actions will
                                  3     benefit the parties and the courts.
                                  4           47.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                  5     claims of the Members of the Class as all Members of the Class are similarly
                                  6     affected by Defendant’s wrongful conduct, as detailed herein.
                                  7           48.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  8     the Members of the Class in that they have no interests antagonistic to those of the
                                  9     other Members of the Class. Plaintiff has retained experienced and competent
                                 10     counsel.
                                 11           49.    Superiority: A class action is superior to other available methods for
                                 12     the fair and efficient adjudication of this controversy. Since the damages sustained
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     by individual Class Members may be relatively small, the expense and burden of
                                 14     individual litigation makes it impracticable for the Members of the Class to
                                 15     individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 16     adjudication of this controversy through a class action will avoid the potentially
                                 17     inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 18     be no difficulty in the management of this action as a class action. If Class treatment
                                 19     of these claims were not available Defendant would likely unfairly receive
                                 20     thousands of dollars or more in improper revenue.
                                 21           50.    Common Questions Predominate: Common questions of law and fact
                                 22     exist as to all Members of the Class and predominate over any questions solely
                                 23     affecting individual Members of the Class. Among the common questions of law
                                 24     and fact applicable to the Class are:
                                 25                      i. Whether Defendant’s website, https://www.outback.com/, is
                                 26                         inaccessible to the visually-impaired who use screen reading
                                 27                         software to access internet websites;
                                 28                     ii. Whether Plaintiff and Class Members have been unable to
                                                                                  15
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.16 Page 16 of 21



                                  1                         access https://www.outback.com/ through the use of screen
                                  2                         reading software;
                                  3                    iii. Whether the deficiencies in Defendant’s website violate the
                                  4                         Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                  5                         seq.;
                                  6                    iv. Whether the deficiencies in Defendant’s website violate the
                                  7                         California Unruh Civil Rights Act, California Civil Code § 51
                                  8                         et seq.;
                                  9                     v. Whether, and to what extent, injunctive relief should be imposed
                                 10                         on Defendant to make https://www.outback.com/ readily
                                 11                         accessible to and usable by visually-impaired individuals;
                                 12                    vi. Whether Plaintiff and Class Members are entitled to recover
3055 Wilshire Blvd, 12th Floor




                                                            statutory damages with respect to Defendant’s wrongful
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14                         conduct; and
                                 15                    vii. Whether further legal and/or equitable relief should be granted
                                 16                         by the Court in this action.
                                 17           51.    The class is readily definable and prosecution of this action as a Class
                                 18     action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 19     difficulty which will be encountered in the management of this litigation which
                                 20     would preclude the maintenance of this matter as a Class action.
                                 21           52.    The prerequisites to maintaining a class action for injunctive relief or
                                 22     equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 23     to act on grounds generally applicable to the Class, thereby making appropriate final
                                 24     injunctive or equitable relief with respect to the Class as a whole.
                                 25           53.    The prerequisites to maintaining a class action for injunctive relief or
                                 26     equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 27     common to the Class predominate over any questions affecting only individual
                                 28     Members and a class action is superior to other available methods for fairly and
                                                                                  16
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.17 Page 17 of 21



                                  1     efficiently adjudicating the controversy.
                                  2           54.    The prosecution of separate actions by Members of the Class would
                                  3     create a risk of establishing inconsistent rulings and/or incompatible standards of
                                  4     conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  5     interest of all Members of the Class although certain Class Members are not parties
                                  6     to such actions.
                                  7           55.    Defendant’s conduct is generally applicable to the Class as a whole
                                  8     and Plaintiff seek, inter alia, equitable remedies with respect to the Class as a whole.
                                  9     As such, Defendant’s systematic policies and practices make declaratory relief with
                                 10     respect to the Class as a whole appropriate.
                                 11                                           COUNT I
                                 12      Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 14           56.    Plaintiff alleges and incorporates herein by reference each and every
                                 15     allegation contained in paragraphs 1 through 55, inclusive, of this Complaint as if
                                 16     set forth fully herein.
                                 17           57.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 18     provides: “No individual shall be discriminated against on the basis of disability in
                                 19     the full and equal enjoyment of the goods, services, facilities, privileges,
                                 20     advantages, or accommodations of any place of public accommodation by any
                                 21     person who owns, leases (or leases to), or operates a place of public
                                 22     accommodation” 42 U.S.C. § 12182(a).
                                 23           58.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 24     discrimination also includes, among other things: “a failure to make reasonable
                                 25     modifications in policies, practices, or procedures, when such modifications are
                                 26     necessary to afford such goods, services, facilities, privileges, advantages, or
                                 27     accommodations to individuals with disabilities, unless the entity can demonstrate
                                 28     that making such modifications would fundamentally alter the nature of such goods,
                                                                                    17
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.18 Page 18 of 21



                                  1     services, facilities, privileges, advantages or accommodations”; and “a failure to
                                  2     take such steps as may be necessary to ensure that no individual with a disability is
                                  3     excluded, denied services, segregated or otherwise treated differently than other
                                  4     individuals because of the absence of auxiliary aids and services, unless the entity
                                  5     can demonstrate that taking such steps would fundamentally alter the nature of the
                                  6     good, service, facility, privilege, advantage, or accommodation being offered or
                                  7     would result in an undue burden” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  8     accommodation shall take those steps that may be necessary to ensure that no
                                  9     individual with a disability is excluded, denied services, segregated, or otherwise
                                 10     treated differently than other individuals because of the absence of auxiliary aids
                                 11     and services, unless the public accommodation can demonstrate that taking those
                                 12     steps would fundamentally alter the nature of the goods, services, facilities,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     privileges, advantages, or accommodations being offered or would result in an
                                 14     undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 15     order to be effective, auxiliary aids and services must be provided in accessible
                                 16     formats, in a timely manner, and in such a way as to protect the privacy and
                                 17     independence of the individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).
                                 18           59.    Defendant’s restaurants locations are “public accommodations” within
                                 19     the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars
                                 20     in revenue from the sale of its amenities and services, privileges, advantages, and
                                 21     accommodations in California through its locations and related services, privileges,
                                 22     advantages, and accommodations and its Website, https://www.outback.com/, is a
                                 23     service, privilege, advantage, and accommodation provided by Defendant that is
                                 24     inaccessible to customers who are visually-impaired like Plaintiff.               This
                                 25     inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                 26     access to the facilities and services, privileges, advantages, and accommodations
                                 27     that Defendant made available to the non-disabled public. Defendant is violating
                                 28     the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                                                                 18
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.19 Page 19 of 21



                                  1     denies visually-impaired customers the services, privileges, advantages, and
                                  2     accommodations provided by https://www.outback.com/. These violations are
                                  3     ongoing.
                                  4            60.    Defendant’s actions constitute intentional discrimination against
                                  5     Plaintiff and Class Members on the basis of a disability in violation of the
                                  6     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  7     constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  8     the website in this inaccessible form; and has failed to take adequate actions to
                                  9     correct these barriers even after being notified of the discrimination that such
                                 10     barriers cause.
                                 11            61.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 12     set forth and incorporated therein Plaintiff requests relief as set forth below.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                          COUNT II
                                 14      Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                 15                        (On Behalf of Plaintiff and the California Class)
                                 16            62.    Plaintiff alleges and incorporates herein by reference each and every
                                 17     allegation contained in paragraphs 1 through 61, inclusive, of this Complaint as if
                                 18     set forth fully herein.
                                 19            63.    Defendant’s locations are “business establishments” within the
                                 20     meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 21     dollars in revenue from the sale of its services in California through its physical
                                 22     locations and related services and https://www.outback.com/ is a service provided
                                 23     by Defendant that is inaccessible to customers who are visually-impaired like
                                 24     Plaintiff and Class Members.         This inaccessibility denies visually-impaired
                                 25     customers full and equal access to Defendant’s facilities and services that Defendant
                                 26     makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 27     Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-
                                 28     impaired customers the services provided by https://www.outback.com/. These
                                                                                  19
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.20 Page 20 of 21



                                  1     violations are ongoing.
                                  2           64.    Defendant’s actions constitute intentional discrimination against
                                  3     Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  4     Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  5     website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  6     in this inaccessible form; and has failed to take adequate actions to correct these
                                  7     barriers even after being notified of the discrimination that such barriers cause.
                                  8           65.    Defendant is also violating the Unruh Civil Rights Act, California
                                  9     Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 10     violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 11     of the California Civil Code provides that a violation of the right of any individual
                                 12     under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           66.    The actions of Defendant were and are in violation of the Unruh Civil
                                 14     Rights Act, California Civil Code § 51 et seq.; therefore, Plaintiff and Class
                                 15     Members are entitled to injunctive relief remedying the discrimination.
                                 16           67.    Plaintiff and Class Members are also entitled to statutory minimum
                                 17     damages pursuant to California Civil Code § 52 for each and every offense.
                                 18           68.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 19     fees and costs.
                                 20           69.    Plaintiff and Class Members are also entitled to a preliminary and
                                 21     permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 22     Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 23     necessary to make https://www.outback.com/ readily accessible to and usable by
                                 24     visually-impaired individuals.
                                 25                                  PRAYER FOR RELIEF
                                 26           WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 27     respectfully requests that the Court enter judgment in his favor and against
                                 28     Defendant as follows:
                                                                                  20
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02221-AJB-MSB Document 1 Filed 11/13/20 PageID.21 Page 21 of 21



                                  1           A.     For an Order certifying the Nationwide Class and California Class as
                                  2                  defined herein and appointing Plaintiff and his Counsel to represent
                                  3                  the Nationwide Class and the California Class;
                                  4           B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  5                  12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                  6                  enjoining Defendant from violating the Unruh Civil Rights Act, the
                                  7                  ADA and requiring Defendant to take the steps necessary to make
                                  8                  https://www.outback.com/ readily accessible to and usable by
                                  9                  visually-impaired individuals;
                                 10           C.     An award of statutory minimum damages of $4,000 per offense per
                                 11                  person pursuant to section 52(a) of the California Civil Code.
                                 12           D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                  52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 14           E.     For pre-judgment interest to the extent permitted by law;
                                 15           F.     For costs of suit; and
                                 16           G.     For such other and further relief as the Court deems just and proper.
                                 17                               DEMAND FOR JURY TRIAL
                                 18           Plaintiff, on behalf of himself and all others similarly situated, hereby
                                 19     demands a jury trial for all claims so triable.
                                 20
                                 21     Dated: November 13, 2020                          Respectfully Submitted,
                                 22
                                 23
                                 24                                                       /s/ Thiago M. Coelho
                                                                                          Thiago M. Coelho
                                 25                                                       WILSHIRE LAW FIRM
                                 26                                                       Attorney for Plaintiff and
                                                                                          Proposed Class
                                 27
                                 28
                                                                                   21
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
